I bid greetings to all the peoples of the world and express my solidarity with regard to the times we are all going through, which are of a momentous and historical scale and more challenging than we have ever experienced.
The pandemic has already claimed more than 1 million lives — millions of lost dreams, millions of people who are mourning the death of loved ones and millions of lives that will have forever been changed. We must continue working for them and prevent those numbers from increasing. God grant that my prayers be with them.
This turning point for humankind has significantly heightened our responsibility. The fate of generations will depend on the actions we take or fail to take in the days to come. And here we are in the General Assembly 75 years after the founding of the United Nations, one of humankind’s great ideas.
I thank all those listening to me, who could be doing something else with their time, which is a commodity that is becoming increasingly precious and scarce. I especially thank the Salvadorans both outside and inside our country for allowing me to be here me and work for them. And, above all, I thank God, as all that happens is because of Him.
A year ago in the same General Assembly, I mentioned the urgent need for it to change its format and said that if it failed to do so, the Assembly would become irrelevant. Subsequently, the format of the General Assembly has changed slightly, but it has changed. The change was caused by a historic pandemic, but it has changed. What are the results of the change? The Assembly has become even more irrelevant. This year it has become so irrelevant that its relevance has not even been discussed.
For the vast majority of the world’s population, it is as if it did not exist. Not only do most people not watch these speeches, they do not even recall that the General Assembly exists. And depending on their age, some may be unaware that it ever existed. In order to test that theory, over the past several days, I asked people of every walk of life and age questions about the General Assembly. Most of them did not even know the Assembly was in session, and the minority of people, who did know, did not even know the theme or who was going to speak. If you do not believe the results of my experiment, ask the first person you see after watching this speech.
I say this as a proponent of self-criticism, given the fact that, as President of El Salvador, I am a member of the General Assembly and, as a human being, I am a firm believer in the potential for this tool to do good.
However, as I warned the General Assembly last year, the world has already changed and continues to change increasingly rapidly, and whoever fails to change runs the risk of disappearing. Today’s world is very different from the world of just a few years ago. In no moment in recorded history, has society changed and continued to change to such an extent in such a short time.
And what have we the General Assembly done? We merely send video-recorded statements, as we have been forced to make a change in response to the pandemic instead of a courageous change to build the future we want. That change alone is insufficient, and the world will continue to change, whether we do or not. To some, these word may sound harsh, but it is my high regard for the founding principles of the United Nations and the Assembly that compels me speak them.
I want it to change so that it survives. I want it to change so that we as humankind can use this great tool. I want it to change so that all of us together have a hand in changing the world and our shared destiny, not only the General Assembly, which risks becoming irrelevant.
As the year comes to an end, we continue to reel from the effects of one of the greatest crises in the modern history of humankind. And what have we the United Nations done? Let us perform the same experiment once again: ask the first person you see what the United Nations has done during the pandemic. It is in this connection that I would like to thank the countries and organizations that have helped and continue to help us survive the crisis.
I thank the Government and the people of the United States, who helped us transform a public system with 31 intensive care units into one with more than 1,000 multifunctional units, while sending us about 600 respirators, at a time when they were in short supply in the world.
I also thank the State and the people of Japan, without whose help we would never have been able to establish the largest hospital of the region and one of the most advanced and largest hospitals to treat the coronavirus disease in the world. I will forever be grateful to and in deep admiration of the Government and the great people of Japan, who as a society exemplify giving service to the world.
On behalf of the people of El Salvador I also express my heartfelt thanks to all the countries, representatives of private enterprise and volunteers throughout the world who have helped and continue to help us. All the help has enabled us to continue saving thousands of lives, not only in terms of the pandemic, but also the future. Every life that we have saved and will save together represents generations saved — hundreds of thousands of future lives and stories that will have been preserved thanks to our recent action. I thank God for giving us the opportunity and everyone who has helped us to do that.
Such help, however, has mostly been bilateral work, not necessarily owing to the United Nations system. Despite the fact that it was established mainly to deal with events such as the current existential threat facing humankind, there has been a lack of leadership on the part of the Organization to unite the world to counter the virus together.
But crying over what could have been is counterproductive. We must see this as an opportunity and wake-up call so that we are prepared for a similar, or even more powerful, blow — the next global threat — and, more important, so that we take advantage of this unique historic opportunity to build and create our future.
When I was a child — and I like to believe that it was not long ago — we thought about the future and our minds were carried away by the possibilities — flying cars and humans devoting their lives to the arts and humanities while robots would do the work that they did not want to do. The world we imagined speaks in a multifaced way to the future of humankind’s collective consciousness in a multicultural world, free of war, channelling its efforts to explore the stars and place them within humankind’s reach.
What do young people imagine now, as they look towards the future? The answer is natural disasters, pandemics, wars, apocalyptic and post-apocalyptic scenarios and dystopian societies. If you do not believe me, try the experiment once again, and ask the first young person you see: How do you imagine planet Earth in the future?
But certain aspects of the future that many of us imagined as children are today realities. Technology has reached levels that even the most daring futurologists could not have imagined. Almost everyone listening to me has a supercomputer in their pocket. Moreover, your mother may be listening to me with such a supercomputer.
Any smartphone today has millions of times more computing power than the supercomputer that took us to the moon. The latest iPhone is far more powerful than the supercomputer of the 1970s, 1980s and even 1990s. There are also billions of these supercomputers scattered throughout the globe, connected to one another by the largest network in human history.
A year ago, in this Hall, I mentioned the potential of this network, and, since then, it has become much larger and more powerful. In a year, it will be even more so. How do we manage it? I believe that we have yet to understand its potential and the potential of all the tools we have available both individually and collectively to us through it.
Never in human history have we had so many opportunities to be able to do what we want to do, be honest with ourselves and create what we want to create. This network allows us to instantly connect with the best minds anywhere in the world. This network enables us to connect with people with the same interests, aspirations and vision of the world. I am speaking from the individual’s perspective. Imagine what we humankind can do.
There is something wrong with this world when millions of people have supercomputers in their pockets and the problems remain the same — historical problems like hunger, homelessness, deaths from curable diseases, which are all relatively easy for humankind to resolve. If the whole world decided to resolve every one of them, they would be solved in a matter of months or even sooner.
We have only marginally tested that ability to change the world in recent months. Yet the results have been incredible at both the international and local levels. We are seeing that in the race for a vaccine and collaboration involving treatments of the virus at the global level. In that regard, I very warmly thank the members of the Italian medical community, in particular, whose research led to the initial treatment that saved thousands of lives in El Salvador, not to mention the entire world, at their own great personal risk, at a time when we knew little about the virus. I thank them on behalf of the people of El Salvador. The applause of the world would fall short of justly singing their praise.
At the local level, in El Salvador we have seen how in a matter of months we have put an extremely precarious human health-care system on track to becoming a first-world system. Although progress remains to be made, we have realized that, if we try, we can achieve much more faster than we ever imagined. Every day that we fail to work together in order to solve the world and humankind’s problems represents lives that will be lost forever. We will lose those opportunities forever.
In El Salvador, we are trying at the same time that we are cleaning house with regard to problems that lie ahead, but, thanks to God, we are seeing tangible results. With the help of friendly countries, we have succeeded in drastically lowering all insecurity indicators, including homicides, extortion and robberies, among others. In our Administration, we have saved an average of nine lives a day from being murdered — and nine families from mourning the death of a loved one. I thank God that we have achieved that much faster than we thought possible.
I pray to God that this trend continues and that we will soon be able to transform El Salvador into one of the safest places in the continent — a country that, until only two years ago, many considered as the most insecure country in the world. Much remains to be done. There are several issues that we have to resolve, but if we use the tools that we humankind have created, we can accelerate the process that all developed countries have had to go through.
We are doing it. We are beginning to educate and build a new country. Our idea is to begin building a model society for the world, already embodied by several societies with their own particularities, as examples of what we can achieve as part of humankind. In advocating our vision of what can be accomplished as an interconnected society, I therefore call on all the thinkers and doers of the world who want to participate in the development and consolidation of a country to work with us to build the miracle sovereign State of El Salvador.
El Salvador is a country where the political will exists to take the leap that is so urgently needed by the General Assembly. In El Salvador, members will enjoy the availability of a Government with the desire, ideas and the mission of a forward-looking people striving to create their own future, while, at the same time, contributing to humankind — as well as excellent weather and waves every month of the year.
We are a country that is in the process of being built, which is extremely exciting, but we would like to speed up the process. That is why we are entreating the pioneers of the world to help us in both the public and private spheres in which we are almost completely connected throughout the world where with a few key strokes I can reach them in everywhere so that they can answer me, collaborate and build. That tool is there in order to move humankind at least a little bit in the right direction.
We are counting on the creative human imagination, which differentiates and will continue to differentiate us from other species. The human species will live thousands of years longer and always have something to invent. The possibilities of our —humankind’s — future are almost limitless. But we have to take control of our destiny. Humankind must always seek its path, and the purpose of certain pioneers is to ensure the consciousness and the courage to do so. If we unite and succeed in achieving that goal, we may even live to see ourselves as the architects of one of the golden ages in humankind’s history.
May God enlighten us all and allow us to rebuild the future together as brothers.
Thank you very much.